         Case 3:11-cv-01703-MPS Document 426 Filed 08/23/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  CHRISTINA ALEXANDER, et al.,

          Plaintiffs,                                       No. 3:11-cv-1703 (MPS)

  v.

  ALEXANDER M. AZAR, II, Secretary of Health and
  Human Services,

          Defendant.


                        ORDER CONCERNING POST-TRIAL BRIEFS

        As discussed at trial, the Plaintiffs’ post-trial brief will be due September 19, 2019. The

Defendant’s post-trial brief will be due 30 days from the filing of the Plaintiffs’ post-trial brief.

The Plaintiffs’ reply will be due 15 days from the filing of the Defendants’ post-trial brief.

        The Plaintiffs’ post-trial brief will be limited to a total of 50 pages, with 40-45 pages

dedicated to the Plaintiffs’ proposed findings of fact and conclusions of law and 5-10 pages

dedicated to answering the questions the Court poses below. The Defendant’s post-trial brief will

be limited to a total of 65 pages, apportioned as follows: 40-45 pages for the Defendant’s proposed

findings of fact and conclusions of law, 5-10 pages for responding to the Court’s questions, and

15 pages for responding to the Plaintiffs’ post-trial brief. The Plaintiffs’ reply to the Defendant’s

post-trial brief will be limited to 15 pages.

        The Court requests that the parties address the following questions in their briefs. The

parties should not infer based on the formulation of these questions, or based on the fact that the

Court is asking these questions, that the Court has reached a decision on any of the issues in this

case. It has not.




                                                     1
         Case 3:11-cv-01703-MPS Document 426 Filed 08/23/19 Page 2 of 4



Question 1

       If the Court infers from Dr. Baugh’s testimony that, for beneficiaries placed on observation

in a hospital EDOU, (1) the decision to place them on observation is made on the basis of a

physician’s clinical judgment guided by the EDOU’s protocols but not by the two-midnight rule

or any other government-specified standard and (2) that such beneficiaries, if discharged from the

EDOU to home, are billed under Medicare Part B, then should the Court exclude such beneficiaries

from the class, on the theory that they both lack a property interest (in that the decision to place

them on observation and bill them under Part B was not “meaningfully channeled” by government

criteria) and cannot show state action?

Question 2

       Should the Court limit the class to persons initially designated as “inpatient” by the

physician but whose status is subsequently changed to “observation,” on the theory that (1) in such

a case, by definition, there was at one time an inpatient physician order, and (2) there may be

clearer evidence in such a case that the physician’s initial judgment was supplanted by hospital

staff (or contractors) applying fixed and objective criteria as part of a government-required

utilization review process? Note that Blum v. Yaretsky, 102 S.Ct. 2777 (1982); Kraemer v.

Heckler, 737 F.2d 214 (2d Cir. 1984); and Catanzano v. Dowling, 60 F.3d 113 (2d Cir. 1995)

appear to draw a distinction between the patient’s physician and the provider’s internal reviewing

body (either the URC or, in Catanzano, the CHHA) for purposes of state action.

Question 3

       In the Second Intervenor Complaint, Plaintiffs ask this Court to order the Secretary “to

establish a procedure for administrative review of a decision to place a Medicare beneficiary on

observation status, including the right to expedited review” and to provide class members with an



                                                     2
         Case 3:11-cv-01703-MPS Document 426 Filed 08/23/19 Page 3 of 4



opportunity “to challenge their classification as observation status and, if it is found that inpatient

admission was appropriate, adjust the Medicare coverage of each beneficiary’s hospitalization and

post-hospital SNF care accordingly.” (ECF No. 123 at 28-29.) What specific remedy do Plaintiffs

propose? For example, what timeline do Plaintiffs propose for expedited reviews? How many

levels of review do Plaintiffs propose and what deadlines would apply at each stage? What specific

relief would a patient receive if his or her appeal was successful? Would the relief be any different

if the patient has already been discharged versus if the patient is still being treated at the hospital?

How does the proposed remedy fit with the regulations and statutory provisions governing

eligibility for SNF coverage, including 42 C.F.R. § 409.30 and 42 U.S.C. § 1395x(i)? What, if

any, regulations or statutory provisions would this Court need to find unconstitutional in order to

provide Plaintiffs with the requested relief? In the Defendant’s response to this question, it may,

of course, critique the Plaintiffs’ response, for example, by pointing out any legal, fiscal, or

administrative obstacles to the Plaintiffs’ specific proposal.

Question 4

        Do those members of the class, as currently defined, who (a) have Part B coverage, (b)

stayed at the hospital for three or more days, (c) chose not to go to a skilled nursing facility

(regardless of the reason), and (d) were discharged from the hospital more than 30 days ago, satisfy

the redressability requirement of standing, in light of 42 C.F.R. § 409.30, which requires the patient

to enter the skilled nursing facility within 30 days of hospital discharge? How would the requested

relief—an administrative hearing—redress the injuries of such persons? Finally, what evidence is

there (cite exhibits and/or trial testimony) showing that such persons still have a medical need to

be admitted to a skilled nursing facility for care related to their hospitalization? If the Court




                                                       3
          Case 3:11-cv-01703-MPS Document 426 Filed 08/23/19 Page 4 of 4



concludes that such persons cannot satisfy the redressability requirement of standing, should it

exclude them from the class?

Question 5

         For the period prior to the adoption of the two-midnight rule, what evidence is there (cite

exhibits and/or trial testimony) showing that the physicians who wrote the initial orders

designating patients “inpatient” or “observation” were doing so on the basis of government-

specified, fixed and objective criteria?



         IT IS SO ORDERED.

                                                                           /s/
                                                                     Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                August 23, 2019




                                                     4
